—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered April 18, 2000, which granted the plaintiffs’ motion for leave to effectuate expedient service upon him pursuant to CPLR 308 (5).
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs’ motion for leave to effectuate expedient service upon the defendant pursuant to CPLR 308 (5) (see, Solomon v Horie Karate Dojo, 283 AD2d 479 [decided herewith]). Ritter, J. P., McGinity, H. Miller and Townes, JJ., concur.